Citation Nr: 0124818	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  96-31 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of an eye injury.

2.  Entitlement to a compensable disability rating for a chin 
scar.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to February 
1968.  These matters come to the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
allergic rhino-sinusitis and an increased rating for low back 
strain, and determined that new and material evidence had not 
been submitted to reopen the claim for service connection for 
the residuals of an eye injury.

The veteran submitted a notice of disagreement pertaining to 
the issues shown above, and in April 1996 the RO provided him 
a statement of the case for those issues.  In July 1996 the 
veteran submitted a substantive appeal regarding his claim 
for service connection for an eye disorder, but did not 
include the issues of service connection for allergic rhino-
sinusitis or an increased rating for low back strain.  The 
Board finds, therefore, that those issues are not within its 
jurisdiction.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 
5 Vet. App. 554 (1993); 38 C.F.R. § 20.202 (1996).

The RO also issued a rating decision in April 1996 denying 
entitlement to a compensable disability rating for a chin 
scar.  In the July 1996 substantive appeal the veteran 
expressed disagreement with that decision.  He provided 
testimony at a hearing before the RO Hearing Officer in 
September 1996, in which he set out his specific arguments 
pertaining to the denial of an increased rating.  The Board 
finds that his hearing testimony constitutes a substantive 
appeal pertaining to that issue.  38 C.F.R. § 20.202.  The RO 
issued a supplemental statement of the case in October 1996 
which addressed the chin scar issue.  Because the veteran has 
submitted a notice of disagreement and substantive appeal 
regarding that issue, and the RO provided him a supplemental 
statement of the case, the Board finds that he has perfected 
an appeal of the denial of a compensable rating for the chin 
scar.  Jones v. West, 12 Vet. App. 98 (1998).  That issue 
will be addressed in the remand portion of this decision.

The veteran's appeal was previously before the Board in March 
1999, at which time it was remanded for additional 
development.  That development has been completed to the 
extent possible and the case returned to the Board.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and obtained all relevant evidence 
designated by the veteran.

2.  In a March 1993 decision the Board denied entitlement to 
service connection for the residuals of an injury to the 
eyes, and that decision is final.

3. The medical evidence submitted subsequent to the March 
1993 decision is new in that it documents possible etiologies 
for the eye disorders that were not previously shown.  The 
medical evidence is also material, because it bears directly 
and substantially on the issue under appeal, that being 
whether any of the veteran's eye disorders are etiologically 
related to an in-service disease or injury.


CONCLUSION OF LAW

The March 1993 Board decision denying entitlement to service 
connection for the residuals of an eye injury is final, new 
and material evidence has been submitted, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§ 20.1100 (1992), 38 C.F.R. § 3.156 (1993).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that on entering service in 
May 1960 the veteran's uncorrected visual acuity was 20/60 in 
the right eye and 20/20 in the left eye, and the examiner 
noted the presence of defective vision.  Ophthalmoscopic 
examination was normal.  Later in May 1960 the veteran's 
uncorrected visual acuity was 20/40 in the right eye and 
20/20 in the left.  When he re-enlisted in April 1963 
examination again revealed defective vision, with uncorrected 
20/70 visual acuity in the right eye and 20/50 in the left 
eye, corrected to 20/20, each eye.  Ophthalmologic 
examination was normal.  He was treated for a sty on the 
lower eyelid in March 1965, and for an infected Meibomian 
gland in the left upper eyelid for one week in January 1967, 
which included use of an ointment and eye patch.  On 
separation from service in January 1968 the visual acuity in 
each eye was 20/80, correctable to 20/20.  Ophthalmologic 
examination was normal.  The examiner again noted defective 
visual acuity, and that corrective lenses were required when 
flying.  The service medical records do not show that he 
incurred any injuries to the eyes, including foreign objects 
or flash burns.  His discharge certificate shows that his 
occupational specialty was Machinist's Mate Fireman.

The veteran initially claimed entitlement to compensation 
benefits in August 1971, at which time he made no reference 
to any eye disorder.  A VA examiner noted in October 1971 
that he wore glasses, but apparently his eyes were not 
examined. 

The veteran was hospitalized in January 1983 for 
arteriosclerotic heart disease with an acute myocardial 
infarction, hypertension, and congestive heart failure.  At 
that time examination of the eyes showed grade one arterial 
venous crossing changes.  An external examination of the eyes 
in June 1983 disclosed no abnormalities.  In an August 1983 
rating decision the RO determined that the veteran was 
permanently and totally disabled due to coronary artery 
disease.  He has been eligible for non-service connected 
pension benefits since then, although benefits have not been 
paid because he receives compensation benefits for a combined 
50 percent rating.

The veteran originally claimed entitlement to compensation 
benefits for an eye disorder in May 1984.  He then stated 
that he began wearing glasses while in service, which he 
attributed to the work he was doing as a welder.  He reported 
that he was sometimes required to do welding in tight places 
that did not allow the use of a protective hood or goggles.  
He submitted a copy of his June 1960 Enlisted Classification 
Record, which indicates that the visual acuity in each eye 
was 20/20 at that time.

VA medical records show that the veteran was seen at an eye 
clinic in October 1982 for new glasses, at which time 
examination of the eyes revealed clear media and negative 
fundi.  The diagnoses were myopia, each eye; astigmatism, 
right eye; early presyopia; and marginal IOPOs.  In July 1983 
he was shown to have hypertensive retinopathy, Grade II, 
bilaterally, with a chorioretinal scar and pre-retinal 
fibrous proliferation secondary to intra-ocular injury and a 
foreign body.  

Examination of the eyes in May 1984 disclosed "silver wiring 
and AV nicking," but no other abnormalities.  The RO denied 
entitlement to service connection for defective visual acuity 
in August 1984 on the basis that the disorder was a 
developmental abnormality that was not subject to service 
connection.  38 C.F.R. § 3.303(c).  In multiple statements 
beginning in August 1984 the veteran asserted that he had not 
worn glasses when entering service, and that the decrease in 
visual acuity that required eye glasses was due to damage to 
his eyes from welding.  He also contended that glaucoma began 
during active service, and that his eyes were getting 
progressively worse.

The VA medical records also show that the veteran was treated 
for a one millimeter cyst in the orifice of a Meibomian gland 
in the right upper eyelid in August 1984.  During a May 1986 
examination he denied having experienced any eye trauma, 
other than minor foreign body episodes.  The optometrist then 
noted that the hypertensive retinopathy, which had been 
diagnosed in July 1983, had resolved.  Examination revealed 
chorioretinal scarring in the left eye, and the optometrist 
entered a notation in the record of "old trauma from active 
duty?"  In addition to the retinal findings, the optometrist 
provided diagnoses of early presbyopia and myopia and 
borderline intra-ocular pressure.  The optometrist also noted 
that a physician had found that the eye lesions could be age-
related macular degeneration.

In addition to a refractive error, an examination in November 
1986 resulted in a diagnosis of macular dystrophy versus 
atypical age-related macular degeneration and borderline 
intra-ocular pressure.  Those findings were repeated 
following examinations in May 1987, November 1987, and May 
1988.

The RO provided the veteran a VA ophthalmology examination in 
January 1989, at which time the examiner noted that the VA 
treatment records reflected diagnoses of ocular hypertension, 
macular dystrophy, and a choroidal rupture, as well as the 
refractive error.  Following the examination the diagnoses 
were pigment changes in the macula of questionable etiology, 
not visually significant; a choroidal rupture that had been 
present for years, not visually significant; and a history of 
ocular hypertension, with a normal current reading.  

In an October 1989 rating decision the RO denied entitlement 
to service connection for the residuals of an eye injury.  
The veteran appealed that decision to the Board, and provided 
testimony at a hearing before the Board in March 1990.  He 
then stated that while in service he got a foreign object in 
his eye that was treated with a salve, and that his VA 
physician had told him that he still had something in his 
eye.  He testified that he started wearing glasses three or 
four years after he entered service, and that he did not wear 
any eye protection 20 percent of the time that he was 
welding.  He reported that his eyes burned and itched in 
service.  In a March 1993 decision the Board denied 
entitlement to service connection for the residuals of an 
injury to the eyes on the basis that there was no evidence of 
an eye injury in service or any evidence indicating that his 
current eye disorder, other than the refractive error, was 
related to service.  The Board found that, in accordance with 
38 C.F.R. § 3.303(c), the refractive error was not a 
disability for which service connection could be granted.

The veteran again claimed entitlement to compensation 
benefits for his eyes in June 1993, and asserted that his 
current eye disorders were caused by welding without eye 
protection while in service.  With that claim he submitted a 
letter from his recruiting station informing his grandparents 
that he had passed his entrance examination and been accepted 
into service; a duplicate copy of the Enlisted Classification 
Record showing that his visual acuity was 20/20 in both eyes 
in June 1960; and photographs of himself showing that he was 
not wearing eye glasses in November 1961, but that he was 
wearing glasses in January 1964.

The evidence received subsequent to the March 1993 Board 
decision also included additional VA medical records.  Those 
records indicate that he continued to receive periodic eye 
examinations for refractive error, macular dystrophy, a 
choroidal rupture in the left eye, and perimacular retinal 
pigment epithelium defects.  The report of October 1991 
diagnostic testing indicates that he had corrected visual 
acuity of 20/20 in each eye, with maculopathy in both eyes.  
The testing resulted in a diagnosis of bilateral maculopathy, 
possibly due to bilateral dystrophic disease, including Best 
or Stargardt's disease.  March 1992, August 1992, March 1993, 
and April 1993 treatment records indicate that the retinal 
dystrophy was hereditary, and in April 1993 the veteran was 
referred to a specialist for evaluation.

The veteran underwent a VA ophthalmology evaluation in May 
1993, which resulted in a finding of scattered choroidal 
lesions and retinitis proliferans atrophy, which were 
assessed as atypical Stargardt's disease.  In August 1993 he 
reported that he had received examinations yearly, but had 
not been told of any problems until recently.  He also 
reported a decrease in visual acuity over the previous year, 
and was unsure of any history of trauma.  He reported that he 
had performed welding in service, sometimes without eye 
protection.  His eye disorder was again described as 
hereditary retinal dystrophy, a choroidal rupture in the left 
eye, and perimacular retinal pigment epithelium defects.  He 
was found to have a "bulls eye" maculopathy defect in each 
eye, due to Best's disease or other hereditary macular 
dystrophy.  In January 1994 the treating physician stated 
that the disorder could be secondary to a drug or other 
substance or an infection, and noted that the veteran had 
served in Vietnam, Spain, the Philippines, Japan, Cuba, 
China, and Taiwan.  In February 1994 the physician noted that 
the veteran had a history of arc welding for eight years 
without a helmet, and assessed the disorder as probable 
Stargardt's disease with fundus flavimaculatus.  He advised 
the veteran to have his family screened for the eye disorder.  
In an undated treatment record the eye disorder was 
attributed to macular dystrophy versus welding maculopathy, 
and the physician found that Best's disease was unlikely.

The veteran provided testimony at a hearing before the RO 
Hearing Officer in September 1996, at which time he stated 
that his eyes were damaged by welding without eye protection 
while in service.  He testified that he did not need to wear 
eye glasses when he entered service, but that he was later 
given glasses.  He referenced a photograph of his mother that 
was taken when she was in her 20s, in which she was not 
wearing glasses.  He also submitted the reports of eye 
examinations for his children, which showed no eye defects.  
He asserted that the evidence established that his eye 
disorder was not hereditary.

The VA medical records show that in September 1996 the eye 
disorder was diagnosed as Stargardt's disease and fundus 
flavimaculatus, and the veteran's physician again emphasized 
the need to have his children evaluated.  The treating 
physician noted in March 1997 that the veteran had a history 
of having metal in both eyes and flash burns from welding, 
but his eye disorder was again diagnosed as Stargardt's 
disease and fundus flavimaculatus.  The veteran reported in 
September 1997 that he had worked as a welder in the 1960s 
and did not use a shield, and that he first noticed a 
decrease in visual acuity at that time.  In October 1997 he 
was found to have ocular hypertension and Stargardt's disease 
by history.  At that time the veteran again reported having 
worked as a welder without safety glasses.

A December 1997 medical report from Jonathan S. Till, M.D., 
shows that the veteran had a cataract removed from the right 
eye in November 1997 without problems or complications.  
Prior to the surgery, his visual acuity was 20/60 and it was 
20/40 or better after the surgery.  The physician noted that 
the veteran had macular changes in both eyes, and that the 
cataract surgery might not improve his vision.  The records 
indicate that the veteran continued to receive eye glasses 
for the refractive error and regular examinations and 
treatment for glaucoma and the maculopathy.

The veteran provided testimony before a member of the Board 
in September 1998.  At that time he stated that when welding 
during service he incurred flash burns to the eyes and got 
metal fragments, or slag, in his eyes.  He stated that he 
received medical treatment for these injuries, including use 
of an ointment and patching of the eye.  He also testified 
that after service his physicians told him that he had 
incurred an injury to the right eye.  He denied having 
received any injury to the eyes following his separation from 
service.  He stated that he did not need glasses when he 
entered service, but that he had to start wearing glasses 
during service.  He also stated that following his separation 
from service he received corrective eye glasses periodically.

Dr. Till stated in a June 1999 report that examination and 
diagnostic testing had resulted in the diagnosis of chronic 
dry-appearing macular dystrophy.  He did not provide any 
etiology for the disorder.  In a November 1999 report he 
stated that the veteran had been treated for several years 
for bilateral macular degeneration, which caused large 
central visual field defects resulting in the absence of the 
central 25-30 degrees of vision.  Dr. Till stated that the 
disorder was a variant of Stargardt's disease.  The veteran's 
visual acuity at that time was 20/200 in the right eye and 
20/40 in the left eye.

The RO obtained from the Social Security Administration the 
records pertinent to the veteran's claim for Social Security 
disability benefits and the medical records relied upon 
concerning that claim.  Those records and documents show that 
he was found to be totally disabled due to coronary artery 
disease, and make no reference to an eye disorder.

Duty to Assist

The regulations pertaining to VA's duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in developing the relevant evidence was recently 
revised.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  The change in the 
regulation is effective November 9, 2000, with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and applies to all claims 
filed on or after November 9, 2000, or filed previously but 
not yet final as of that date.  Holliday v. Principi, 14 Vet. 
App. 282-83 (2001), mot. for recons. denied, 14 Vet. App. 327 
(2001) (per curiam), motion for review en banc denied, No. 
99-1788 (U.S. Vet. App. May 24, 2001) (per curiam) (en banc).

If the claim for service connection for a particular 
disability has been previously denied, and the veteran is 
seeking reopening of that claim, VA will notify the veteran 
of any information and medical or lay evidence that is 
necessary to substantiate the claim.  VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request that 
the veteran provide any evidence in his possession that 
pertains to the claim.  VA will also make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
the claim, including making efforts to obtain his service 
medical records, if relevant to the claim; other relevant 
records pertaining to service; VA medical records; and any 
other relevant records held by any Federal department or 
agency, State or local government, private medical care 
provider, current or former employer, or other non-Federal 
governmental source.  Duty to Assist, 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  

The RO informed the veteran of the evidence needed to reopen 
his claim in March 1995, April 1999, October 1999, November 
1999, and March 2000.  The RO provided the veteran statements 
of the case and supplemental statements of the case in April 
1996, October 1996, and April 2001.  In those documents the 
RO informed the veteran of the regulatory requirements 
pertaining to service connection and reopening of previously 
denied claims, and the rationale for not reopening his claim.  
In the September 1998 hearing the veteran was informed of the 
evidence needed to reopen the claim, which consists of 
medical evidence showing that his currently diagnosed eye 
disorders are related to an in-service disease or injury.  In 
the March 1999 remand the Board informed the veteran of the 
conflicts in the available evidence, the evidence required to 
resolve those conflicts, and the additional evidence needed 
to substantiate his claim.  The veteran's representative has 
reviewed the claims file on multiple occasions, and the RO 
provided copies of relevant evidence to the veteran.  The RO 
notified the veteran each time his case was sent to the 
Board, and informed him that any additional evidence that he 
had should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform the 
veteran of the evidence needed to substantiate his claim.

In conjunction with the March 1999 remand the RO asked the 
veteran to identify all medical treatment providers from whom 
he had received treatment for an eye disorder, and the 
veteran provided that information.  The RO has obtained the 
VA and private treatment records designated by the veteran, 
except for the records of treatment from the Duke University 
Medical Center.  The RO notified the veteran in March 2000 
that the Duke University Medical Center was unable to locate 
any records pertaining to him, and that he should obtain the 
records and submit them to VA.  The RO obtained the documents 
and records regarding his claim for Social Security 
disability benefits.  In May 2000 the RO provided him a copy 
of his service medical records, and instructed him to obtain 
a medical opinion regarding the claimed relationship between 
the currently diagnosed disability and an in-service disease 
or injury.  The veteran provided testimony at a hearing 
before the RO Hearing Officer in September 1996 and before 
the Board in September 1998.  The veteran and his 
representative have submitted numerous statements in support 
of his appeals.  

For the reasons shown above, the Board finds that the RO 
complied with the instructions provided in the Board's March 
1999 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).  The veteran has not indicated the 
existence of any other evidence that is relevant to his 
claim.  The Board concludes that all existing, relevant 
evidence has been obtained for determining whether new and 
material evidence has been submitted, and that VA has 
fulfilled its obligation to assist the veteran in the 
development of the relevant evidence.

Analysis

The Board notes that subsequent to the initiation of the 
veteran's most recent claim, the regulation pertaining to new 
and material evidence was revised.  Duty to Assist, 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R § 3.159).  The revised regulation, however, applies 
only to claims filed on or after August 29, 2001.  66 Fed. 
Reg. 45,620.  Because the veteran's claim was filed prior to 
August 2001, his claim will be adjudicated pursuant to the 
laws and regulation in effect prior to August 29, 2001.

When a claim is disallowed by the Board and not appealed, 
that decision becomes final and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
Congenital or developmental defects and refractive errors of 
the eye are not diseases or injuries within the meaning of 
the applicable statutes.  38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

In the March 1993 decision the Board denied entitlement to 
service connection for the residuals of an in-service injury 
to the eyes.  The veteran was notified of that decision and 
did not appeal, and the March 1993 decision is final.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

The evidence submitted subsequent to the March 1993 decision 
includes the veteran's statements and testimony and VA and 
private medical records.  The veteran's statements and 
testimony regarding the relationship between his claimed in-
service eye injuries and the currently diagnosed eye 
disorders are not new, in that he had made the same 
assertions prior to the March 1993 decision.  His statements 
and testimony are, therefore, cumulative and redundant of the 
evidence previously considered.

The letter from his recruiting station, the copy of the 
Enlisted Classification Record, and the photographs of 
himself during service are cumulative of the evidence 
previously of record.  The evidence considered in the March 
1993 decision established that he had been accepted into 
service, the Enlisted Classification Record is a duplicate 
copy of the document previously submitted, and the evidence 
of record in March 1993 showed that he was found to have 
defective vision while in service which was corrected by eye 
glasses as noted by the finding of 20/20 corrected vision on 
the 1968 separation examination, at which time 
ophthalmoscopic examination was also normal.

The VA treatment records showing that he continued to receive 
periodic eye examinations for refractive error, macular 
dystrophy, a choroidal rupture in the left eye, and 
perimacular retinal pigment epithelium defects are also 
cumulative, in that those disorders were clearly documented 
prior to the March 1993 decision.  See Cox v. Brown, 5 Vet. 
App. 95 (1993) (treatment records created years after service 
that do not indicate that the disorder is related to service 
cannot constitute new and material evidence).  The references 
in the medical records to the veteran's report of having 
worked as a welder during service without eye protection are 
also not new because he had reported those events prior to 
March 1993.

The physician's January 1994 opinion that the macular 
dystrophy could be secondary to a drug or other substance or 
an infection, and his reference to the veteran having served 
in Vietnam, Spain, the Philippines, Japan, Cuba, China, and 
Taiwan, is new, in that no such medical opinion was 
previously of record.  The physician's later assessment that 
the eye disorder was due to macular dystrophy versus welding 
maculopathy is also new.  The veteran's service medical 
records show that he worked as a machinist's mate.  Those 
medical opinions are, therefore, material, because they bear 
directly and substantially on the issue on appeal, that being 
whether any of the veteran's eye disorders are etiologically 
related to an in-service disease or injury.  

For these reasons the Board finds that evidence that is both 
new and material has been submitted, and the claim of 
entitlement to service connection for the residuals of eye 
injuries is reopened.  The Board has determined, however, 
that additional development is required prior to considering 
the substantive merits of the veteran's claim.  Thus, the 
issue of entitlement to service connection for the residuals 
of an eye injury is being remanded to the RO.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for the residuals of an eye 
injury is reopened.


REMAND

The veteran contends that his chin scar warrants a higher 
rating than the zero percent rating that has been assigned.  
Although service connection for the scar has been 
established, the veteran has not been provided an examination 
to document the current status of the scar.  Thus, an 
examination is required.  In regard to the reopened claim of 
service connection for an eye disability, a medical opinion 
is necessary to determine the etiology of the veteran's eye 
disorders.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in the new law and 
regulations are satisfied.  Duty to 
Assist, 66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who have evaluated or treated the veteran 
for an eye disorder since January 1998.  
After securing any necessary release, the 
RO should obtain copies of any additional 
medical records. 

3.  The RO should provide the veteran an 
examination by a board-certified 
ophthalmologist in order to determine the 
etiology of his multiple eye disorders, 
other than the refractive error.  The 
claims files and a copy of this entire 
decision should be made available to the 
examiner, the review of which should be 
acknowledged in the examination report.  
The examination should include any 
diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment, and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner should conduct a thorough 
ophthalmology examination and review of 
the veteran's medical records, including 
the service medical records which show 
that on the 1968 separation examination 
corrected visual acuity was 20/20, each 
eye, and ophthalmoscopic evaluation was 
normal, and address the following: (1) 
What are the correct diagnoses of all 
current eye disorders and were any of 
these disorders shown during service; (2) 
Was the defective vision noted in the 
veteran's service medical records, which 
was corrected to 20/20, each eye, on the 
separation examination, due to refractive 
error or to a disease or injury of the 
eyes; (3) Is any current eye disorder as 
likely as not due to claimed occasional 
welding without eye protection during 
service;  (4) Is any current eye 
pathology as likely as not related to the 
lower eyelid sty and/or the infected 
upper left eyelid Meibomian gland that 
were documented during service.  If any 
of the current disorders is related to an 
in-service disease or injury, the 
examiner should state whether, and to 
what extent, the service-related eye 
disorder affects the veteran's visual 
acuity or visual fields.  The examiner 
should provide the complete rationale for 
all opinions given.

4.  The veteran should be afforded a VA 
dermatology examination to assess the 
status of the scar on his chin.  The 
claims files and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
should include any diagnostic tests or 
studies that are deemed necessary for an 
accurate assessment.  If the examiner 
finds that photographs would aid in 
his/her description of the scar, those 
photographs should be included with the 
report of the examination.

The examiner should describe the chin 
scar in terms of its size, location, any 
color changes, and any abnormal skin 
growth.  The examiner should also 
determine whether the scar is poorly 
nourished with repeated ulceration, is 
tender and painful on objective 
demonstration, or results in any 
functional limitations.  The examiner 
should also provide an opinion on whether 
any disfigurement resulting from the scar 
is slight, moderate, severe, or 
exceptionally repugnant.

5.  The RO should then review the claims 
files to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
ensure that the requested examinations 
and opinions are in complete compliance 
with the directives of this remand and, 
if they are not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the substantive merits 
of the claim for service connection for 
the residuals of an eye injury.  The RO 
should also re-adjudicate the issue of 
entitlement to a compensable disability 
rating for the chin scar.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 



